Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is response to 02/17/2021. Claims 1-11 are presented for examination.
Response to Arguments
2.       In view of examiner’s amendments to independent claim, and applicant’s arguments, see pages 5-10 in Remarks, filed 02/17/2021, with respect to claims 1-11  are rejected under 35 U.S.C. 103(a) as being unpatentable over BEGDOURI (US 2017/0026360 A1)  in view of King (US 2008/0197987 A1), have been fully considered and are persuasive.  These rejections have been withdrawn. 
Allowable Subject Matter
3.       Claims 1-11 are allowed in light of the Applicant’s argument and in light of the prior art made of record.
Reasons for Allowance
4.       The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, specifically BEGDOURI (US 2017/0026360 A1)  teaches an Safety measures for a network provided in a vehicle or all kinds of rolling stock, which network comprises: at least a switch provided in front of or between a gateway or access connector and the part of the network to be secured, which switch is at least controlled on the basis of the possible availability of a corresponding key and/or a code sent by a transmitter in the vicinity of the switch (Fig. 
Prior art of record, King (US 2008/0197987 A1) teaches a remote keyless entry system for a transportation vehicle comprising: a portable communication device including a transmitter for broadcasting remote keyless entry commands on plurality of channels, portable communication device generating a remote keyless entry command in response to manual activation identifying remote keyless entry action, transmitter broadcasting remote keyless entry command using a preferred channel in response to the manual activation; and vehicle based electronic control module for communicating with portable communication device and for controlling keyless entry functions within transportation vehicle, electronic control module including a receiver for receiving remote keyless entry commands at plurality of channels (Abstract, controller selectively energizes receiver for measuring a RSSI voltage level of each selectable communication channel of the receiver over respective predetermined time periods).
However, the prior arts of record fail to teach, make obvious, or suggest, an ccess control equipment for vehicles, with an electronic remote key accommodated in a housing, said remote key being the key belonging to the vehicle, wherein said remote key is placed and left in the vehicle in order to allow for the utilization of conventional production vehicles for use as car-sharing or rental vehicles, and wherein because the remote key remains permanently in the vehicle and the presence of the remote key is expected by vehicle system during operation, wherein voltage supply, under actuation from controller, applies an electrical breakdown voltage via at least remote key for at least a first predetermined duration, which is greater than a designated operating voltage of the remote key, in order to destroy the remote key by the resulting current flow, as presented in the claimed invention.
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the invention of the present application at or before the time it was filed.
Therefore, claims 1-11 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.       The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see form “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mirza Alam whose telephone number is (469) 295-9286.  The examiner can be reached on Monday-Thursday 7:30AM-6:00PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for Published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRZA F ALAM/Primary Examiner, Art Unit 2689